             Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 1 of 13 PageID# 6


Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)




                                       United States District Court                                                In) E©ED¥E ril
                                                                         for the
                                                                                                                     i
                                                                                                                            SEP 2 1 2021
                                                            Eastern District of Virginia
                                                                                                                                                   y
                                                                                                                      CLERK, U.S. district COURT
                                                                                                                              RICHMOND. VA
                                                                 Richmond Division




                                                                                   Case No.                  21           Llf)
                                                                                                   (to befilled in by the Clerk's Office)
              MICHAEL PRINCE HODGES

                            Plaintiffis)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                     Jury Trial: (check one)         Yes D No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-



    RICHARD B. CAMBELL,JACQUELINE S
      MCCLENNEY,DENNIS F SODEN,
  CHRISTOPHER K PEACE, LISA PIPER attorney
                for GABRIELLE CAMILLE
              SHACKLEFORD/CEVALLOS
                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                        (Non-Prisoner Complaint)


                                                                       NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only, the last four digits ofa social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                        Page   of 13
           Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 2 of 13 PageID# 7

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




I.        The Parties to This Complaint

          A.        The Plaintiff(s)


                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                          Name                                       MICHAEL PRINCE HODGES sui juris
                          Address                                     C/0 5327 CHAMBERLAYNE ROAD SUITE 15043

                                                                     RICHMOND                        VIRGINIA            [23227]
                                                                                    City               Slate             Zif.   Code

                          County
                          Telephone Number                           3476143743

                          E-Mail Address                             drayze2(ggmail.com

          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the def< ndant is an
                    individual, a government agency, an organization, or a corporation. For an individual defer dant,
                    include the person'sjob or title (ifknown)and check whether you are bringing this compla nt against
                    them in their individual capacity or official capacity, or both. Attach additional pages if nedded.

                    Defendant No. 1

                          Name                                       GABRIELLE CAMILLE SHACKLEFORD/CEVA ,LOS
                          Job or Title (ifknown)                     ex girlfriend
                          Address                                    1814 5 ave

                                                                     richmond                        Virginia            22222
                                                                                    City               State             Zip Code
                          County
                          Telephone Number                           unknown
                          E-Mail Address (ifknown)

                                                                             Individual capacity   D Official capacity

                    Defendant No.2

                          Name                                       LISA PIPER

                          Job or Title (ifknown)                     N/A Individual

                          Address                                    3711 westerre parkway
                                                                     henrico                         Virginia            23233
                                                                                    City               State             Zip Code
                          County                                     henrico

                          Telephone Number                           unknown

                          E-Mail Address (ifknown)                   unknown



                                                                                                                                  Page   of 13
               Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 3 of 13 PageID# 8


Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)


                                                                              Individual capacity     D Official capacity

                     Defendant No.3

                          Name                                        RICHARD B CAMPBELL

                          Job or Title (ifknown)                      N/A Individual

                           Address                                     1600 OliverHill      way suite c 181
                                                                      Richmond                           Virginia           23219
                                                                                     City                     State         Zip Code
                          County
                          Telephone Number                            804-646-2942

                          E-Mail Address (ifknown)

                                                                              Individual capacity     □ Official capacity

                     Defendant No.4

                          Name                                        JACQUELINE S MCCLENNEY
                          Job or Title (ifknown)                      N/A Individual

                           Address                                    400 North 9th street

                                                                      Richmond                           Virginia           23219
                                                                                     City                     Stale         Zip Code
                          County
                          Telephone Number                            804-646-6431
                          E-Mail Address (ifknown)

                                                                              Individual capacity     □ Official capacity

II.       Basis for Jurisdiction


          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):
                      □ Federal officials (a Bivens claim)
                      lEl State or local officials (a § 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                                                                                                                                   Page   of 13
           Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 4 of 13 PageID# 9

Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)


                      You honor my name is Michael Prince Hodges I'm Sur Juris and I'm seeking remedy and relief from
                     the injury that the courts have caused with false written orders against me directly affectini my ability
                     to care and nurture my children.(MULTIPLE COMMONWEALTH OF VIGINIA COUR                          ORDERS
                     On several occasions according to the court order for visitation set in place I have been denied said
                     ordered visitation by my ex-girlfriend along with Commonwealth of Virginiajudges and Viirginia
                     Licensed lawyers ofthe Commonwealth in casefixing without cause and conspiring againslt me denying
                     mejudicial remedy and depriving me of my rights to life, liberty in the pursuit of happines} enjoying
                     the rights the raising my offspimg playing my part as a father in my sons KHAIDEN
                     SHACKLEFORD and KAI SHACKLEFORD.


                       I am requesting that my case be heard in federal court from Henrico family court since I'^e been
                     deprived of my rights 18 241 and 18 242 including to commit conspiracy against me just to elevate the
                     case when no crime has been committed. Miss GABRIELLE CAMILLE
                     SHACKLEFORD/CEVALLOS my ex has routinely denied visitation with a standing visitation order in
                     place. My ex partner continues her false and egregious fabrications and continues take steps to bring
                     fraud into the court with false accusations and hearsay fabricating delusions of"the world according to
                     Gabriel." Her insidious fabrications to law enforcement officials including the sheriff have served her
                     well and directly in opposition of my childrens best interest. Most recently(DATE OF WRIT AND
                     RECORD NUMBER)in a writ filed, she gained the courts favor and obtained a protective order to put
                     a stop to my visitation of my sons and impose malicious prosecution with hearsay evidence without any
                     proof or evidence.

                      On her meeting with the sheriffs(DATE AND TIME OFF THE REPORT/CONTACT)c ffice Miss
                     GABRIELLE CAMILLE SHACKLEFORD obtained an order from the sheriff03/09/2021 in the city of
                     Richmond when she has a pending case against her that got started before which was initialed by me on
                     12/18/2020 for failure to surrender my offspring for visitation.

                     On 03/26/2021 we had a court hearing in another county which 1 was unable to attend due fo 1 had
                     visitation with my other son and they do not allow children into the court which 1 left a letter with the
                     courthouse which they ignored it and ruled in her favor rather than scheduling the hearing Ibr another
                     date. After all ofthe showcause's that 1 have filed against her she has used a false allegation to obtain a
                     protective order to evade justice. She knew 1 was not able to attend that day ofthe hearing. And the
                     court ruled in her favor with just heresay and no evidence, no police report,no investigation and no
                     injured party.

                        Upon the last attempt to go and pick up my sons for visitation on march 15,2021 after 1 cilled the
                     police to get my police report to ring to court calling for assistance the police arrived and V iss
                     Shackleford and miss Gleason her mother informed the police ofthe protective order.

                      The family court and the civil court failed the rules ofcivil procedure. 1 brought this matfer to the Jo
                     hn Marshall courthouse only to be denied again proper civil rules and procedure. JACQUELINE S
                     MCCLENNEY without regard her oath of office and failure to provide due process and eqt al
                     protection by dening my right of constitutionally due process, for my remedy since the Judgi
                     JACQUELINE S MCLENNEY did not follow proper procedure and the opposing party did not present
                     scientific evidence nor empirical data evidence, i.e. Police reports just only allegations and leresay in
                     the court.

                       1 ask that this court vacate this unjust protective order against that name MICHAEL FRlb CE
                     HODGES since it's an attempt to assassinate my character in an attempt to take revenge to mpose
                     malicious prosecution due to her feelings oftaking revenge. 1 also demand restorative restit(ition of my
                     parental rights and the Commonwealth of Virginia is admonished for allowing this parental injury to
                     occur.




                                                                                                                           Page   of 13
            Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 5 of 13 PageID# 10


Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)




          C.         Plaintiffs suing under Bivem may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                      Page   of 13
          Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 6 of 13 PageID# 11

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)


                      You honor my name is Michael Prince Hodges I'm Sur Juris and I'm seeking remedy and relief from
                     the injury that the courts have caused with false written orders against me. On several occcsions
                     according to the court order for visitation set in place I have been denied said ordered visitation by my
                     ex-girlfriend along with Commonwealth of Virginia Judges and Virginia Licensed lawyers ofthe
                     Commonwealth in casefixing without cause and conspiring against me denying me judicial remedy and
                     depriving me of my rights to life, liberty in the pursuit of happiness enjoying the rights the raising my
                     offspring playing my part as a father in my sons KHAIDEN SHACKLEFORD and KAI
                     SHACKLEFORD.


                       1 am requesting that my case be heard in federal court from Henrico family court since I'lve been
                     deprived of my rights 18 241 and 18 242 including to commit conspiracy against me just to elevate the
                     case when no crime has been committed. Miss GABRIELLE CAMILLE SHACKLEFORD my ex has
                     routinely denied visitation with a standing visitation order in place. My ex partner continues her false
                     and egregious fabrications and continues take steps to bring fraud into the court with false accusations
                     and hearsay fabricating delusions of"the world according to GABRIELle 1." Her insidious fabrications
                     to law enforcement officials including the sheriff have served her well and directly in opposition of my
                     childrens best interest. Most recently in a writ filed, she gained the courts favor and obtained a
                     protective order to put a stop to my visitation of my sons and impose malicious prosecution with
                     hearsay evidence without any proof or evidence.

                       On her meeting with the sheriffs office Miss GABRIELLE CAMILLE SHACKLEFORD obtained
                     an order from the sheriff03/09/2021 in the city of Richmond when she has a pending case against her
                     that got started before which was initiated by me on 12/18/2020 for failure to surrender my offspring
                     for visitation.


                     On 03/26/2021 we had a court hearing in another county which 1 was unable to attend due o I had
                     visitation with my other son and they do not allow children into the court which I left a lett jr with the
                     courthouse which they ignored it and ruled in her favor rather than scheduling the hearing l or another
                     date. After all ofthe showcause's that 1 have filed against her she has used a false allegatio i to obtain a
                     protective order to evade justice. She knew I was not able to attend that day ofthe hearing. And the
                     court ruled in her favor with just heresay and no evidence, no police report,no investigation and no
                     injured party.

                       Upon the last attempt to go and pick up my sons for visitation on march 15,2021 after I culled the
                     police to get my police report to ring to court calling for assistance the police arrived and N[iss
                     Shackleford and miss Gleason her mother informed the police ofthe protective order.

                       The family court and the civil court failed the rules of civil procedure. 1 brought this matt;r to the
                     John Marshall courthouse only to be denied again proper civil rules and procedure. JACQUELINE S
                     MCCLENNEY without regard her oath of office and failure to provide due process and equal
                     protection by dening my right of constitutionally due process, for my remedy since the Judge
                     JACQUELINE S MCCLENNEY did not follow proper procedure and the opposing party did not
                     present scientific evidence nor empirical data evidence, i.e. Police reportsjust only allegations and
                     heresay in the court.

                       1 ask that this court vacate this unjust protective order against that name MICHAEL PRI> CE
                     HODGES since it's an attempt to assassinate my character in an attempt to take revenge to impose
                     malicious prosecution due to her feelings oftaking revenge. 1 also demand restorative restitption of my
                     parental rights and the Commonwealth of Virginia is admonished for allowing this parental injury to
                     occur.



                       1 ask that this court set aside a hearing for 50/50 custody arrangements since I am have beim denied
                     proper arrangements from the Henrico Family court, OliverHill Juvenile court,John Marshaill court

                                                                                                                        Page   of 13
            Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 7 of 13 PageID# 12


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




          D.        Section 1983 allows defendants to be found liable only when they have acted "under color ofany
                    statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                    42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                    ofstate or local law. If you are suing under Bivens, explain how each defendant acted under color of
                    federal law. Attach additional pages if needed.




                                                                                                                     Page   of 13
          Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 8 of 13 PageID# 13


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)


                      You honor my name is Michael Prince Hodges I'm Sur Juris and I'm seeking remedy and relieffrom
                     the injury that the courts have caused with false written orders against me. On several occjsions
                     according to the court order for visitation set in place I have been denied said ordered visitation by my
                     ex-girlfriend along with Commonwealth of Virginia judges and Virginia Licensed lawyers ofthe
                     Commonwealth in casefixing without cause and conspiring against me denying me judicial remedy and
                     depriving me of my rights to life, liberty in the pursuit of happiness enjoying the rights the raising my
                     offspimg playing my part as a father in my sons KHAIDEN SHACKLEFORD and KAI
                     SHACKLEFORD.


                       I am requesting that my case be heard in federal court from Henrico family court since I've been
                     deprived of my rights 18 241 and 18 242 including to commit conspiracy 42 USC 1985 agiinst me just
                     to elevate the case when no crime has been committed. Miss GABRIELLE CAMILLE
                     SHACKLEFORD my ex has routinely denied visitation with a standing visitation order in blace. My ex
                     partner continues her false and egregious fabrications and continues take steps to bring fraud into the
                     court with false accusations and hearsay fabricating delusions of"the world according to
                     GABRIELLE." Her insidious fabrications to law enforcement officials including the sheriltf have served
                     her well and directly in opposition of my childrens best interest. Most recently in a writ filed, she
                     gained the courts favor and obtained a protective order to put a stop to my visitation of my sons and
                     impose malicious prosecution with hearsay evidence without any proof or evidence.

                       On her meeting with the sheriffs office Miss GABRIELLE CAMILLE SHACKLEFORD obtained
                     an order from the sheriff03/09/2021 in the city of Richmond when she has a pending case against her
                     that got started before which was initiated by me on 12/18/2020 for failure to surrender my offspring
                     for visitation.


                     On 03/26/2021 we had a court hearing in another county which 1 was unable to attend due :o 1 had
                     visitation with my other son and they do not allow children into the court which 1 left a lett jr with the
                     courthouse which they ignored it and ruled in her favor rather than scheduling the hearing for another
                     date. After all ofthe showcause's that 1 have filed against her she has used a false allegatio i to obtain a
                     protective order to evade justice. She knew 1 was not able to attend that day ofthe hearing. And the
                     court ruled in her favor with just heresay and no evidence, no police report,no investigatior and no
                     injured party.

                       Upon the last attempt to go and pick up my sons for visitation on march 15,2021 after 1 called the
                     police to get my police report to ring to court calling for assistance the police arrived and Miss
                     SHACKLEFORD and miss GLEASONn her mother informed the police ofthe protective order.

                       The family court and the civil court failed the rules of civil procedure Failed to have an actual injured
                     party or police report. 1 brought this matter to the John Marshall courthouse only to be deni 3d again
                     proper civil rules failed to provide evidence of an injured party and procedure. JACQUELINE S
                     MCCLENNEY without regard her oath of office and failure to provide due process and equal
                     protection by dening my right of constitutionally due process,for my remedy since the Judge
                     JACQUELINE S MCCLENNEY did not follow proper procedure and the opposing party did not
                     present scientific evidence nor empirical data evidence, i.e. Police reports just only allegations and
                     heresay in the court.

                       1 ask that this court vacate this unjust protective order against that name MICHAEL PR1> CE
                     HODGES since it's an attempt to assassinate my character in an attempt to take revenge to impose
                     malicious prosecution due to her feelings oftaking revenge. 1 also demand restorative restit^ition of my
                     parental rights and the Commonwealth of Virginia is admonished for allowing this parental injury to
                     occur.



                      1 ask that this court set aside a hearing for 50/50 custody arrangements since 1 am have been denied

                                                                                                                        Page   of 13
            Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 9 of 13 PageID# 14


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




III.     Statement of Claim


         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wron^I action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement ofeach claim in a separate paragraph. Attach additional pages if needed.


         A.          Where did the events giving rise to your claim(s)occur?
                      1. Oliver hill family court was the first event with RICHARD B CAMPBELL giving the other against
                     me when I explained to him clearly 1 am unable to attend that court date because I had my son with
                     noone to watch him he filed it against me anyway on just hearsay no police evidence no police reports
                     no medical reports thats deprivation of rights not unequal protection ofthe law with GABRIELLE
                     CAMILLE SHACKLEFORDS heresay allegations. All ofthese events started up after 1 began to filed
                     my police reports ofthe proof ofthe showcauses of my ex girlfriend decided to withhold my offspring
                     from me after she found out I moved on with someone else pursuing a relationship. In other words Miss
                     SHACKLEFORD is trying to make every attempt to evade justice I filed my police report on
                     12/18/2020 and placed that document along with other police reports totaling ofthe denial of visitation
                     and filed showcauses only to be denied.

                     2.The second event 1 went to go to John Marshall to appeal that decision JACQUELINE S
                     MCCLENNEY ruled against me anyway with only heresay and no proof no police evidence no police
                     reports no medical reports thats also deprivation of rights and unequal protection ofthe law against
                     GABRIELLE CAMILLE SHACKLEFORD false allegations along with lisa piper her attorney. The
                     judge JACQUELINE S MCCLENNEY after being given the 9 police reports totalling she still denied
                     my request to reverse the decision ofthe lower court Oliver hill family court. Then she still proceeded to
                     allow the court to grant the order of protection without any evidence,medical reports or police reports or
                     even an investigation only on the basis of heresay evidence.

                     3.The third event was on was recent and we have a pending case to a differentjurisdiction the court
                     automatically took her side along with heresay allegations coming from GABRIELLE CAMILLE
                     SHACKLEFORD the gaurdian ad litem CHRISTOPHER K PEACE who is promoting the controversy
                     of GABRIELLE CAMILLE SHACKLEFORDS allegations based on heresay which are false because
                     she does not have any proof ofevidence with times or dates or police reports along with the judge
                     DENNIS F SODEN deprivation of rights,conspiracy without any proof ofthe events of which Miss
                     SHACKLEFORD is describing and could not give exact dates ofthose events.

         B.         What date and approximate time did the events giving rise to your claim(s)occur?
                     03/26/2021 RICHARD B CAMPBELL placed his protective order against me based SOLEY off
                     heresay(EMPHISIS ADDED).
                     I went to appeal the decision of RICHARD B CAMPBELL to have the order vacated and the case
                     dismissed since there was no evidence so the case went to John Marshall court.
                     07/08/2021 Date where JACQUELINE S MCCLENNEY placed her protective order against me based
                     SOLELY off of heresay.Only to have the ADMINISTRATIVE ADJUCATIVE magistrate
                     JACQUELINE S MCCLENNEY still grant the order of protection against me on 07/29/2021 with bias
                     against me as a man without any proof and granted the order against me just with only her insidious
                     claim based on heresay; no emperical evidence, no witness statement, no assult investigation with
                     scientific evidence, i.e. Rape Kit has ever been submitted.



                                                                                                                     Page   of 13
         Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 10 of 13 PageID# 15

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




                     What are the facts underlying your ciaim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                      Your honor my Ex girlfriend GABRIELLE CAMILLE SHACKLEFORD/CEVALLOS his really has
                     a serious case of revenge in a retaliatory effort to try and destroy my reputation since I have moved on
                     with my new girlfriend. She has made every effort to bring false claim into the court allegilng me of
                     child abuse, false allegations ofsexual assault without any proof,or police reports or an \n\ estigation
                     from law-enforcement whatsoever just so that she can use that as a crutch to assasinate my characteras a
                     means of separation since we have a case pending which I filed several showcauses against her for not
                     allowing me to see my sons KHAIDEN SHACKLEFORD and KAI SHACKLEFORDbut the judges
                     are ignoring the fact that I have not seen my sons since december of last year.

                      On 03/23 2021 RICHARD B CAMPBELL took on a case where I was unable to attend since I had my
                     offspring with me and no court case cannot be heard at that moment so I left a letter with the magistrate
                     that I have visitation with my offspring it was still ignored the court granted the protective order
                     without an injury,or police report or investigation towards Miss GABRIELLE SHACK.LEIFORDS
                     frivalous filing on heresay. 18 USC 241 deprivation of rights, 18USC 242 Conspiracy against rights
                     and ,42 USC 1985 section 2 denied equal protection ofthe laws.I was not given any consideration
                     since I has a civil order of visitation of my last son with that particular court not related to :ier that I
                     have some someone else.

                      In conjunction she has hired a lawyer LISA PIPER who has her lawfirm make every effon to lie and
                     also bring in false hearsay accusations without any evidence that does not hold any claim and they have
                     still went through with their attack. JACQUELINE S MCCLENNEY ajudge or magistrate has taken
                     steps to ignore the police reports I have filed against GABRIELLE SHACKLEFORD CEV ALLOS for
                     not allowing my visitation which is court ordered and she has ignored and still proceeded to award the
                     order of protecton without any evidence clearly deprivation of rights 18USC 242, Conspiracy against
                     rights 18USC 241, and 42 USC 1985 section 2 conspiracy to interfere with civil rights by also denying
                     equal protection ofthe laws she granted the protective order without any proof or evidence or even a
                     police report or investigation on just heresay on what GABRIELLE CAMILLE SFIACKLE FORD said.
                     I asked the judge or magistrate how is it a matter of an injured party if GABRIELLE CAM LLE
                     SHACKLEFORD has only heresay to provide to this court. JAQCULINE S MCCLENNEY ignored it
                     and granted the protective order with only heresay assumptions and presumptions with no proof of
                     evidence whatsoever.


IV.      Injuries

        If you sustained injuries related to the events alleged above, describe your injuries and state what medical
        treatment, if any, you required and did or did not receive.




                                                                                                                            Page    of 13
           Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 11 of 13 PageID# 16


Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)


          My injuries are complex and involve financial duress, emotional pain with the inability to see my sons due to
          filed hearsay, misleading statements to record, and fabricated claims authored and designed to admonish me and
          blocking my access to my flesh and blood living equity, my sons. The property ofthe trust in which I control has
          been taken from me due to GABRIELLE CAMILLE SHACKLEFORDS false heresay accusations and parties
          involved, LISA PIPER GABRIELLE CAMILLE SHACKLEFORDS lawyer LISA PIPER, RICHARD B
          CAMPBELL,JACQULINE S MCCLENNEY,ChRISTOPHER K PEACE the GAL,DENNIS F SODEN.




V.       Relief


         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                  Page   of 13
          Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 12 of 13 PageID# 17


Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)


           For my relief I wish for no monetary damages and due to miss GABRIELLE SHACKLEFORDS filse frivalous
          filings based offon her feelings. I ask that this court grant me Michael Prince Hodges sui Juris 50/5|0 percent of
          my sons permanently and that all my property that was taken Irom me belonging to the trust that si«!zed by
          Henrico police be returned immediately or reumburse me for that property taken from me since I an the one
          administrating the item which has been claimed by the trust. If I have to endure these damages each party has
          been given my fee schedule for damages


          Christopher K Peace
          Time in court $75,000.00
          Color oflaw trespass $150,000.00
          fraud upon the court $2,000,000.00
          obstruction ofjustice $1,000,000.00
          Vexatious litigation $5,000,000.00
          Silence dishonor default $50,000.00
          Dishonor in Commerce $10,000,000.00
          Total:$l 8,275,000.00

          Lisa Piper
          Time in court $75,000,00
          Color oflaw Tresspass $150,000.00
          Fraud upon the court $2,000,000.00
          obstruction ofjustice $1,000,000.00
          Vexation litigation $5,000,000.00
          Silence dishonor default $50,000.00
          Dishonor in commerce $10,000,000.00

          Jacqueline S McClenney
          Time in court $75,000,00
          Color of law Tresspass $150,000.00
          Fraud upon the court $2,000,000.00
          obstruction ofjustice $1,000,000.00
          Vexation litigation $5,000,000.00
          Silence dishonor default $50,000.00
          Dishonor in commerce $10,000,000.00

          Dennis F Soden
          Time in court $75,000,00
          Color of law Tresspass $150,000.00
          Fraud upon the court $2,000,000.00
          obstruction ofjustice $1,000,000.00
          Vexation litigation $5,000,000.00
          Silence dishonor default $50,000.00
          Dishonor in commerce $10,000,000.00




                                                                                                                  Page   of 13
           Case 3:21-cv-00610-JAG Document 1-1 Filed 09/21/21 Page 13 of 13 PageID# 18


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
         requirements of Rule 11.



         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:


                    Signature ofPlaintiff
                    Printed Name of Plaintiff


         B.         For Attorneys


                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Address


                                                                             City          State          Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                     Page   of 13
